DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/19/21 has been entered.

Response to Amendment
3.	As per Applicant’s instruction as filed on 07/19/21, claims 1-18, 20-22, and 28-30 have been canceled, and claims 19 and 26-27 have been amended.

Response to Remarks
4.	Applicant’s remarks with respect to currently pending amended claims as filed on 07/19/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 19 and 23-27 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (2015/0288980 A1) in view of Zhao et al (2017/0094314 A1), Ye et al (2013/0243091 A1), Lim et al (2007/0140337 A1), and Guo et al (2013/0070848 A1).
Regarding claims 19 and 27, Lee et al discloses a non-transitory computer readable recording medium storing a bitstream which is received, decoded and used to reconstruct an image by an image decoding apparatus, the bitstream comprising information on prediction of a current block, and an image decoding method (paras. [0208], [0007]), comprising: 
wherein the information on prediction is used for determining an intra prediction mode of a current block (paras. [0026-0027], [0159-0160]);
generating a prediction block of the current block based on the intra prediction mode (paras. [0159-0160]); and
reconstructing (570, 580) the current block based on the prediction block (Fig. 5),
wherein the number of intra prediction modes (comprising a mode 0 set to a vertical directional mode; a mode 1 set to a horizontal directional mode) applicable to the current block of the intra predictors is determined differently and vary based on a size information of the current prediction block/unit, such that when the width of the current block is the same as the height of the current block (square, e. g., block size = N x N, 2x2, 4x4, 8x8, 16x16, 32x32, 64x64), a quantity/number of intra prediction modes applicable to the current block may be set to  5, 9, 9, 17, 35, 5, and 5, respectively, because overhead for encoding prediction modes information differs according to the size of the prediction block (Figs. 6, 9, and 13-14; paras. [0161-0164]),
wherein the horizontal directional intra prediction modes comprise directional intra
prediction modes between a left-bottom (30) directional intra prediction mode and a left-top (-30)
directional intra prediction mode (all of left side), and
wherein the vertical directional intra prediction modes comprise directional intra prediction modes between the left-top (-30) directional intra prediction mode and a right-top (30)
(all of top side) (Fig. 19, paras. [0180-0181]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that,
when the width of the current block is the same as the height of the current block (square, e. g., block size = N x N, 32X32, 16x16, 8x8, 4x4, 2x2), a quantity/number of horizontal directional intra prediction modes applicable to the current block could be the same as a quantity/number of vertical directional intra prediction modes applicable to the current block 
wherein, in a case when the width/horizontal of the current block is different (not equal) from the height/vertical of the current block (rectangle, e. g., block size = N x 2N, 32X64, 16x32, 8x16, 4x8, 2x4), the quantity of the horizontal directional intra prediction modes applicable to the current block could be modified from the quantity of the vertical directional intra prediction modes applicable to the current block, because overhead/cost for encoding prediction modes information differs according to the size of the prediction block.
Lee et al does not seem to particularly disclose:
wherein the determining the intra prediction mode of the current block comprises: 
deriving a ratio of a width and a height of the current block; 
determining whether the width is not equal to the height; and
modifying, in case the width is not equal to the height of the intra prediction mode of the current block based on the ratio, the modified intra prediction mode being used to generate the prediction block.
However, Zhao et al teaches video coding/decoding method comprising decoding information including determining/obtaining/deriving intra prediction mode(s), a prediction unit, block sizes, block shape, and a ratio of a height and a width of a block, in order to reduce bandwidth and/or storage requirements for the video data, and potentially reducing energy usage of the video decoder/encoder (paras. [0127], [0043]). 
Furthermore, as an additional support, Ye et al teaches system/method for an intra prediction of a video signal, at least comprising:
when a width of a current block is same as a height of a current block (square, e. g., block size = N x N, 16x16 ), a quantity/number of horizontal directional intra prediction modes applicable to the current block is the same as a quantity/number of vertical directional intra prediction modes applicable to the current block, in order to determine one or more interpolating techniques based on the prediction mode and a predicted sub-block using intra prediction based on the prediction mode, and subsequently add the predicted first block to generate a reconstructed first block (abs. Figs 3-5; paras. [0042-0044], [0004]).
Furthermore, as an additional support, Lim et al teaches mode decision for inter/intra prediction in video coding at least comprising: 
a quantity/number of a horizontal directional intra prediction mode and a quantity/number of a vertical directional intra prediction mode are applicable to a current block, when a width/horizontal of the current block is different from a height/vertical of the current block (block size = 8x16 or 16x8), in order to find best block sizes to be predicted accurately in a macroblock resulting in heavy computational load at an encoder (Fig. 3, S323; paras. [0056], [0066], [0016-0018]; [0050]).
Moreover, as an additional support, Guo et al teaches an image encoding/decoding method comprising: 
determining whether a width/horizontal of a current block is different (not equal) from the height/vertical of the current block (Figs. 4C-4D); and
a quantity/number of horizontal directional intra prediction modes (1, 29, 30, 31, and so on as illustrated on left side of Fig. 6) applicable to a current block is different from a quantity/number of vertical directional intra prediction modes (0, 21, 22, 11, 12, and so on as illustrated on top side of Fig. 6) applicable to the current block, in order to identify the entropy coding context to use for coding a syntax element of the current coding block/unit based on an intra prediction mode of a prediction block/unit of the current coding block/unit (Fig. 6; para. [0089]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for decoding the image as taught by Lee et al to incorporate/combine Zhao et al and Guo et al’s teachings as above so that the determining the intra prediction mode of the current block comprises: 
deriving the ratio of a width and a height of the current block; 
determining whether the width is not equal to the height; and
modifying, in case the width is not equal to the height of the intra prediction mode of the current block based on the ratio, the modified intra prediction mode being used to generate the prediction block because overhead for encoding/decoding prediction modes information differs according to the size of the prediction block, in order to reduce bandwidth and/or storage requirements for the video data, and potentially reducing energy usage of the video decoder/encoder, and identify the entropy coding context to use for coding a syntax element of the current coding block/unit based on an intra prediction mode of a prediction block/unit of the current coding block/unit, and

further incorporate/combine Ye et al, Lim et al, and Guo et al’s teachings as above, as an alternative combined embodiment, so that,
when the width of the current block is the same as the height of the current block, the quantity/number of horizontal directional intra prediction modes applicable to the current block is the same as the quantity/number of vertical directional intra prediction modes applicable to the current block, wherein, when the width/horizontal of the current block is different from the height/vertical of the current block, the quantity of the horizontal directional intra prediction modes applicable to the current block could be different from the quantity of the vertical directional intra prediction modes applicable to the current block, in order to determine one or more interpolating techniques based on the prediction mode and a predicted sub-block using intra prediction based on the prediction mode, and subsequently add the predicted first block to generate a reconstructed first block, find best block sizes to be predicted accurately in a macroblock resulting in heavy computational load, and identify the entropy coding/decoding context to use for coding/decoding a syntax element of the current coding/decoding block/unit based on an intra prediction mode of a prediction block/unit of the current coding/decoding block/unit.
Regarding claim 23, Lee et al discloses, wherein the height/vertical of the current block is longer than the width/horizontal of the current block (rectangle, e. g., block size = N x 2N, 32X64, 16x32, 8x16, 4x8, 2x4), and the quantity/number of horizontal directional intra prediction modes applicable to the current block is greater than the quantity/number of vertical directional intra prediction modes applicable to the current block (Figs. 6, 9, and 13-14; paras. [0161-0163]).  
Furthermore, Guo et al teaches, wherein the height/vertical of the current block is longer than the width/horizontal of the current block (Fig. 4D), and the quantity/number (317, actual addition applied here) of horizontal directional intra prediction modes applicable to the current block is greater than the quantity/number (232, actual addition applied here) of vertical directional intra prediction modes applicable to the current block (Fig. 6).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for decoding the image as taught by Lee et al to incorporate/combine Guo et al’s teaching as above so that when the height/vertical of the current block is longer than the width/horizontal of the current block, the quantity/number of horizontal directional intra prediction modes applicable to the current block is greater than the quantity/number of vertical directional intra prediction modes applicable to the current block, for substantially the same reason/rational as discussed above.

Regarding claim 24, Lee et al discloses, wherein increments/increasing (increase by 1 yields 1 as above) of the quantitynumber of horizontal directional intra prediction modes applicable to the current block is decrements/decreasing (decrease by 1 yields 0 as above) of the quantity/number of vertical directional intra prediction modes applicable to the current block, in comparison with intra prediction modes applicable to a square block (2x2, 4x4, 8x8, 16x16, 32x32, 64x64) (Fig. 14; paras. [0162-0163]).  
Furthermore, Lee et al teaches that the number of intra prediction modes applicable to the current block of the intra predictors may vary based on a size of the prediction block/unit, because overhead for encoding prediction modes information differs according to the size of the prediction block/unit (paras. [0164], [0162]).
Moreover, Ye et al teaches when the width of the current block is same as the height of the current block (square, e. g., block size = N x N, 16x16 ), the quantity/number of horizontal directional intra prediction modes applicable to the current block is the same as the quantity/number of vertical directional intra prediction modes applicable to the current block as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art further employing Lee et al’s teaching as above to realize/recognize that, wherein when increments/increasing of the quantitynumber of horizontal directional intra prediction modes applicable to the current block is decrements/decreasing of the quantitynumber of vertical directional intra prediction modes applicable to the current block in comparison with the quantity/number of horizontal directional intra prediction modes and the quantity/number of vertical directional intra prediction modes applicable to the square block, for substantially the same reasonings/rational as discussed above.
Regarding claim 25, Lee et al teaches increments and decrements and the number of intra prediction modes applicable to the current block of the intra predictors may vary based on the size of the current prediction block/unit, because overhead for encoding prediction modes information differs according to the size of the prediction block/unit as discussed above.
Furthermore, Zhao et al teaches video coding/decoding method comprising decoding information including intra prediction mode(s), a prediction unit, block sizes, block shape, and the ratio of a height and a width of a block, in order to reduce bandwidth and/or storage requirements for the video data, and potentially reducing energy usage of the video decoder/encoder as discussed above.

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for decoding the image as taught by Lee et al to incorporate/combine Zhao et al’s teaching as above so that the increments and decrements are determined based on the ratio of the height and the width of the current block for substantially the same reasoning/rational as discussed above.
Regarding claim 26, Lee et al discloses an image encoding method, comprising: 
determining an intra prediction mode of a current block (paras. [0026-0027], [0159-0160]);
generating a prediction block of the current block based on the intra prediction mode (paras. [0159-0160]); and
encoding (450) the current block based on the prediction block (410) (Fig. 4); and
encoding (450) the intra prediction mode (from 410) of the current block (Fig. 4; paras. [0003], [0159-0160], [0163-0164], [0174]),
wherein the encoding the intra prediction mode of the current block comprises:
wherein the intra prediction mode of the current block is determined based on size information of the current block (para. [0164]), 
wherein the number of intra prediction modes (comprising a mode 0 set to a vertical directional mode; a mode 1 set to a horizontal directional mode) applicable to the current block of the intra predictors is determined differently and vary based on a size information of the current prediction block/unit, such that when the width of the current block is the same as the height of the current block (square, e. g., block size = N x N, 2x2, 4x4, 8x8, 16x16, 32x32, 64x64), a quantity/number of intra prediction modes applicable to the current block may be set to  5, 9, 9, 17, 35, 5, and 5, respectively, because overhead for encoding prediction modes information differs according to the size of the prediction block (Figs. 6, 9, and 13-14; paras. [0161-0164]),
wherein the horizontal directional intra prediction modes comprise directional intra
prediction modes between a left-bottom (30) directional intra prediction mode and a left-top (-30)
directional intra prediction mode (all of left side), and
wherein the vertical directional intra prediction modes comprise directional intra prediction modes between the left-top (-30) directional intra prediction mode and a right-top (30)
directional intra prediction mode (all of top side) (Fig. 19, paras. [0180-0181]). 


Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that,
when the width of the current block is the same as the height of the current block (square, e. g., block size = N x N, 32X32, 16x16, 8x8, 4x4, 2x2), a quantity/number of horizontal directional intra prediction modes applicable to the current block could be the same as a quantity/number of vertical directional intra prediction modes applicable to the current block 
wherein, in a case when the width/horizontal of the current block is different (not equal) from the height/vertical of the current block (rectangle, e. g., block size = N x 2N, 32X64, 16x32, 8x16, 4x8, 2x4), the quantity of the horizontal directional intra prediction modes applicable to the current block could be modified from the quantity of the vertical directional intra prediction modes applicable to the current block, because overhead/cost for encoding prediction modes information differs according to the size of the prediction block.
Lee et al does not seem to particularly/explicitly disclose:
the encoding the intra prediction mode of the current block comprises:
deriving a ratio of a width and a height of the current block; 
determining whether the width is not equal to the height; and
modifying, in case the width is not equal to the height of the intra prediction mode of the current block based on the ratio, encoding the modified intra prediction mode.
However, Zhao et al teaches video coding/decoding method comprising decoding information including determining/obtaining/deriving intra prediction mode(s), a prediction unit, block sizes, block shape, and a ratio of a height and a width of a block, in order to reduce bandwidth and/or storage requirements for the video data, and potentially reducing energy usage of the video decoder/encoder (paras. [0127], [0043]). 
Furthermore, as an additional support, Ye et al teaches system/method for an intra prediction of a video signal, at least comprising:
when a width of a current block is same as a height of a current block (square, e. g., block size = N x N, 16x16 ), a quantity/number of horizontal directional intra prediction modes applicable to the current block is the same as a quantity/number of vertical directional intra prediction modes applicable to the current block, in order to determine one or more interpolating techniques based on the prediction mode and a predicted sub-block using intra prediction based on the prediction mode, and subsequently add the predicted first block to generate a reconstructed first block (abs. Figs 3-5; paras. [0042-0044], [0004]).

Furthermore, as an additional support, Lim et al teaches mode decision for inter/intra prediction in video coding at least comprising: 
a quantity/number of a horizontal directional intra prediction mode and a quantity/number of a vertical directional intra prediction mode are applicable to a current block, when a width/horizontal of the current block is different from a height/vertical of the current block (block size = 8x16 or 16x8), in order to find best block sizes to be predicted accurately in a macroblock resulting in heavy computational load at an encoder (Fig. 3, S323; paras. [0056], [0066], [0016-0018]; [0050]).
Moreover, as an additional support, Guo et al teaches an image encoding/decoding method comprising: 
determining whether a width/horizontal of a current block is different (not equal) from the height/vertical of the current block (Figs. 4C-4D); and
a total number of horizontal directional intra prediction modes (1, 29, 30, 31, and so on as illustrated on left side of Fig. 6) applicable to a current block is different from a total number of vertical directional intra prediction modes (0, 12, 21, 22, 23, and so on as illustrated on top side of Fig. 6) applicable to the current block, in order to identify the entropy coding context to use for coding a syntax element of the current coding block/unit based on an intra prediction mode of a prediction block/unit of the current coding block/unit (Fig. 6; para. [0089]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for encoding the image as taught by Lee et al to incorporate/combine Zhao et al and Guo et al’s teachings as above so that the encoding the intra prediction mode of the current block comprises:
deriving the ratio of a width and a height of the current block; 
determining whether the width is not equal to the height; and
modifying, in case the width is not equal to the height of the intra prediction mode of the current block based on the ratio, encoding the modified intra prediction mode because overhead/cost for encoding prediction modes information differs according to the size of the prediction block, in order to reduce bandwidth and/or storage requirements for the video data, and potentially reducing energy usage of the video decoder/encoder, and identify the entropy coding context to use for coding a syntax element of the current coding block/unit based on an intra prediction mode of a prediction block/unit of the current coding block/unit, and
further incorporate/combine Ye et al and Guo et al’s teachings as above, as an alternative embodiment, so that

when the width of the current block is the same as the height of the current block, the quantity/number of horizontal directional intra prediction modes applicable to the current block is the same as the quantity/number of vertical directional intra prediction modes applicable to the current block, wherein, when the width/horizontal of the current block is different from the height/vertical of the current block, the quantity of the horizontal directional intra prediction modes applicable to the current block could be different from the quantity of the vertical directional intra prediction modes applicable to the current block, in order to determine one or more interpolating techniques based on the prediction mode and a predicted sub-block using intra prediction based on the prediction mode, and subsequently add the predicted first block to generate a reconstructed first block, find best block sizes to be predicted accurately in a macroblock resulting in heavy computational load at an encoder, and identify the entropy coding context to use for coding a syntax element of the current coding block/unit based on an intra prediction mode of a prediction block/unit of the current coding block/unit.

Conclusion
8.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Jang et al (10,917,639 B2), Device/method for intra-prediction mode based image processing.

9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

10.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHAWN S AN/Primary Examiner, Art Unit 2483